TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00718-CV


                                    Ivan Grant, Appellant

                                               v.

                                   Marina Grant, Appellee


              FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
     NO. D-1-GN-16-004845, THE HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Ivan Grant has filed an unopposed motion to dismiss this appeal. We

grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            _________________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Appellant’s Motion

Filed: June 27, 2018